DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4-5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it cannot be discern what range is covered by “about 450 nm to about 1200 nm” nor “greater than or equal to about 10 nm” respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180000387 A1 by Heo et al. (hereafter Heo).

Regarding claim 1, Heo teaches: 1. A bio imaging system (see Heo’s Abstract or part 10 of Fig. 1), comprising:
a plurality of light emitters configured to irradiate light (see Heo’s Fig. 1 part 10, noting that this source can comprise plural emitters e.g. as per Fig. 10 noting sub-parts 10a-c), and
a plurality of sensors configured to detect light scattered or reflected by internal tissue of a living body (see Heo’s Fig. 1 part 20 in relation to 1, noting that this organic photodetector can comprise a plurality of sensors e.g. as per Fig. 10 noting sub-parts 10a-c),
wherein each sensor of the plurality of sensors includes a plurality of photo-detecting elements having different absorption peak wavelengths in relation to each other (see Heo’s Fig. 9 and/or [0077], [0081], and [0085]).

Regarding claim 2, Heo further teaches: 2. The bio imaging system of claim 1, wherein the plurality of photo-detecting elements are stacked on each other (see Heo’s Fig. 11B parts 210a-c in light of [0085]).

Regarding claims 3-4, Heo further teaches: 3. The bio imaging system of claim 1, wherein each absorption peak wavelength of the plurality of photo-detecting elements is within a visible wavelength spectrum or an infrared wavelength spectrum. 4. The bio imaging system of claim 3, wherein each absorption peak wavelength of the plurality of photo-detecting elements is within about 450 nm to about 1200 nm (regarding both of these, see Heo’s [0008]).

Regarding claim 5, Heo further teaches: 5. The bio imaging system of claim 4, wherein a difference between absorption peak wavelengths of the plurality of photo-detecting elements is greater than or equal to about 10 nm (this is covered by Heo’s [0008] but a better showing can be seen from Heo’s Fig. 9 which shows that the peaks are distinct and then referring to [0077]-[0079] which describes e.g. that the entire range which bounds λ1 is separated from the entire range that bounds λ2 by more than 10 nm such that their peaks are necessarily greater).

Regarding claim 6, Heo further teaches: 6. The bio imaging system of claim 1, wherein each emission spectrum of each light emitter of the plurality of light emitters includes respective absorption peak wavelengths of the plurality of photo-detecting elements (the examiner notes that this is inherent (i.e. this is not a fluorescence imaging system that could utilize a sensed wavelength different from that emitted, rather it functions by detecting the same scattered light as iterated above) however to compact prosecution the examiner notes that this is described in e.g. Heo’s [0077] or [0081]).

Regarding claim 7, Heo further teaches: 7. The bio imaging system of claim 1, wherein the plurality of photo-detecting elements of each sensor of the plurality of sensors includes a first photo-detecting element and a second photo-detecting element stacked on each other, wherein the first photo-detecting element includes a first absorption layer configured to selectively detect light in a first absorption spectrum having a first absorption peak wavelength, and the second photo-detecting element includes a second absorption layer configured to selectively detect light in a second absorption spectrum having a second absorption peak wavelength, the second absorption peak wavelength being longer than the first absorption peak wavelength (see Heo’s Fig. 11B noting the stacked configuration of photo-detecting elements with each element comprising at least an absorption layer 210a-c. Regarding the wavelengths see Fig. 9 showing that λ1-3 increase in length in light of [0085]).

Regarding claim 8, Heo further teaches: 8. The bio imaging system of claim 7, wherein each sensor of the plurality of sensors includes a first electrode on one surface of the first absorption layer of the plurality of photo-detecting elements of the sensor, a second electrode on one surface of the second absorption layer of the plurality of photo-detecting elements of the sensor, and a third electrode facing the first electrode and the second electrode, respectively, and between the first absorption layer and the second absorption layer of the plurality of photo-detecting elements of the sensor, and the third electrode is a common electrode of the first photo-detecting element and the second photo-detecting element (see Heo’s Fig. 11B noting electrodes 220a-c corresponding to the layers 210a-c and common electrode 230 in light of [0085] and Fig. 2 which shows the unit structure for each 210, also described in [0058]).

Regarding claim 9, Heo further teaches: 9. The bio imaging system of claim 7, wherein each sensor of the plurality of sensors further includes a third photo-detecting element stacked on the second photo-detecting element, and insulating layers between the first photo-detecting element and the second photo-detecting element, and between the second photo-detecting element and the third photo-detecting element, and the third photo-detecting element includes a third absorption layer configured to detect light in a third absorption spectrum having a third absorption peak wavelength, the third absorption peak wavelength being longer than the second absorption peak wavelength (in the foregoing the examiner noted that Heo’s Fig. 11B used layers 210a-c and electrodes 220a-c so as to teach all three. Likewise, while Heo doesn’t explicitly use the word insulating layer, Heo does iterate that charges gathered by the layers are sensed by the respective electrodes in [0085] thus they must be insulated from one another).

Regarding claim 10, Heo further teaches: 10. The bio imaging system of claim 1, further comprising: a stretchable substrate, the stretchable substrate configured to support the plurality of light emitters and the plurality of sensors (as per [0005] the entire biometric sensor may be formed of stretchable material, where e.g. Fig. 10 part 1000 and [0080] show the biometric sensor to include the emitters and sensors).

Regarding claim 13, Heo further teaches: 13. The bio imaging system of claim 10, wherein the bio imaging system comprises a light emitter array in which the plurality of light emitters are arranged, and a sensor array in which the plurality of sensors are arranged, the light emitter array and the sensor array are at different heights from the stretchable substrate (from a first perspective see Heo’s Fig. 4 noting the different heights of parts 10 and 20; however and from a second perspective more in line with the specification, see Heo’s Fig. 11B and note that the different heights of 210a-c which necessitates that they will be different heights than the source. For compact prosecution purposes the examiner notes that the applicants Figs. 13-14 are understood and would not be taught by Heo, but that the claims do not require such an arrangement as the claims are not even formed as a stack of sensors nor does the claim require that the source overlaps the stacks).

Regarding claim 14, Heo further teaches: 14. The bio imaging system of claim 13, further comprising: a light diffusion layer between the light emitter array and the sensor array (see Heo’s Fig. 4 noting that the body part 1 serves to scatter (i.e. diffuse) the light between source 10 and sensor 20).

Regarding claim 15, Heo further teaches: 15. The bio imaging system of claim 1, further comprising: at least one of processing circuity or a display panel (see Heo’s Fig. 1 part 120 comprising both 30 and 40).

Regarding claim 16, Heo teaches: 16. A bio imaging method, comprising:
fixing the bio imaging system of claim 1 on skin of the living body (see the rejection of claim 1 above which is incorporated herein by reference, then further see Heo’s Fig. 4 showing the device on the body),
activating the plurality of light emitters to irradiate light to the skin of the living body (see Heo’s [0006] plainly stated, likewise while it is inherent that irradiation through the body surface irradiates the skin, the examiner also notes that this is taught e.g. in [0065]), and
selectively sensing light scattered or reflected by the internal tissue of the living body through the skin of the living body in each photo-detecting element of the plurality of photo-detecting elements of at least one sensor of the plurality of sensors of the bio imaging system according to a wavelength spectrum of the light scattered and reflected to obtain a plurality of images (see Heo’s Figs. 9-11 which show this directly, or for a more text based showing see [0058] or Fig. 4 for showing that the light the sensors receive is light scattered or reflected from the body and then see [0077], [0081] and [0084]-[0085] which describe that what is depicted in Figs 9 and 11 is that the light is of separate wavelengths and that the sensor senses particular wavelengths in each layer so as to arrive at plural images).

Regarding claim 20, Heo further teaches: 20. The bio imaging method of claim 16, wherein the internal tissue of the living body includes a blood vessel (see e.g. Heo’s [0008] or [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo as applied to claims 10 and 16 above, and further in view of US 20170337412 A1 by Bhat et al. (hereafter Bhat).

Regarding claims 12 and 17-19, Heo teaches the basic invention as give above in regards to claims 10 and 16 and Heo further teaches the sensor arrangement of claim 18 (see either Heo’s Figs. 11 or see the rejection of claim 7 above which teaches as much in full detail); however, Heo does not teach that the sensors and emitters should be arrayed in an alternating fashion nor that the different wavelength images gathered by said sensors should be subtracted to create images of particular depths nor that those images should be combined, therefore Heo fails to fully teach the limitations of claims 12 and 17-19.
However Bhat in the same or eminently related field of multi-spectral optical imaging of the body (see Bhat’s Abstract) teaches the following:
Regarding claim 12, Bhat teaches: 12. The bio imaging system of claim 10, wherein the bio imaging system comprises a light emitter-sensor array in which the plurality of light emitters and the plurality of sensors are alternately arranged (see Bhat’s Figs. 1-2 noting the regular and alternating pattern of sensors 14 and emitters 12 as depicted).
Regarding claim 17, Bhat teaches: 17. The bio imaging method of claim 16, further comprising: extracting differences between the plurality of images to obtain a plurality of depth images of the internal tissue of the living body according to depth from a surface of the skin (see Bhat’s [0043] noting: “Different wavelengths penetrate the skin by different amounts; shorter wavelengths (blue, green) penetrating less deeply into the skin than longer wavelengths (red, infrared). Accordingly, by scanning across the pixel wavelengths, images sampling different depths of the dermis may be obtained. The data from the different images may then be subtracted from each other to yield additional resolution. For example, a blue image capturing superficial data may be subtracted from a red image capturing both superficial and sub-dermal data so as to reveal only sub-dermal data”).
Regarding claim 18, Bhat teaches: 18. The bio imaging method of claim 17, wherein the plurality of photo-detecting elements of each sensor of the plurality of sensors includes a first photo-detecting element configured to detect light in a first absorption spectrum having a first absorption peak wavelength, a second photo-detecting element configured to detect light in a second absorption spectrum having a second absorption peak wavelength, the second absorption peak wavelength being longer than the first absorption peak wavelength, and a third photo-detecting element configured to detect light in a third absorption spectrum having a third absorption peak wavelength, the third absorption peak wavelength being longer than the second absorption peak wavelength (regarding each of the foregoing this is taught by Heo as addressed above but is also/alternatively readily apparent from Bhat’s Figs. 1-2 noting B, G, R, and IR increase in wavelength), wherein the obtaining of the plurality of depth images of the internal tissue of the living body according to depth from the surface of the skin includes extracting a first depth image of the internal tissue of the living body at a first depth from the surface of the skin, from a first difference between a first image obtained by the first photo-detecting element and a second image obtained by the second photo-detecting element, and extracting a second depth image of the internal tissue of the living body at a second depth that is deeper than the first depth, from a second difference between a third image obtained by the third photo-detecting element and the second image obtained by the second photo-detecting element (see Bhat’s [0043] noting that “images” (plural) sampling different “depths” (plural) may be obtained by subtraction such that when applied to the cited embodiment of Heo with three wavelengths one of ordinary skill in the art would immediately be able to discern the claimed options).
Regarding claim 19, Bhat teaches: 19. The bio imaging method of claim 17, further comprising: combining the plurality of depth images of the internal tissue of the living body to generate a three-dimensional image of the internal tissue of the living body (while Bhat doesn’t use the term 3D, Bhat does iterate both that the number of depth based subtraction images should be plural as in [0043] which unto itself appears to teach this claim (i.e. a collection of multiple depth images does not need further processing to be a 3D image if all depths are displayed, e.g. be that side-by-side on the same display or merged into a single frame on the display); however, to compact prosecution the examiner notes that Bhat also states that a combined image should be created in [0033] which in light of the plurality of depth images would be a combined 3D image and/or notes that in other examples such as [0066] both fingerprint depth and finger vein depth images, made optimal by subtraction, are gathered for the same tissue region so as to have an image of multiple depths per se).
Bhat goes on to teach that this arrangement of imaging elements and particular depth processing is advantageous (see Bhat’s [0066] and note that this arrangement advantageously allows one to scan an extended range (i.e. depth) of tissues allows for sampling to be conducted in the specific tissue area (i.e. depth) where the biomarkers being searched for are strongest/most highly defined, see [0070] where the array format allows for improved compactness and SNR, or see [0043] or [0048] which show that this allows for depth selection).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Heo with the use of the array format and depth processing [i.e. as set forth in claims 12 and 17-19], taught by Bhat in order to reap the various above described advantages thereof.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heo as applied to claim 10 above, and further in view of US 20190343395 A1 by Cussac et al. (hereafter Cussac).

Regarding claim 11, Heo teaches the basic invention as given above in regards to claim 10; however Heo does not teach that the substrate has any particular configuration and thus fails to fully teach: “11. The bio imaging system of claim 10, wherein the stretchable substrate comprises a plurality of first regions having a first elastic modulus and a second region between adjacent first regions of the plurality of first regions, the second region having a second elastic modulus, the first elastic modulus being higher than the second elastic modulus, the plurality of light emitters and the plurality of sensors are in separate, respective first regions of the plurality of first regions of the stretchable substrate.”
However Cussac in the same or eminently related field of optical imaging of the body surface (see Cussac’s Abstract and [0033]) teaches a flexible substrate applied such that in the areas with emitters/sensors the modulus/stiffness is higher than the intervening areas (see Fig. 1a noting that support sections 3 contain the emitters 4 and sensors 5 and that between these supports there is a flexible area 6, where [0133] describes 6 to be a flexible elastomer strip and where [0121] describes that the supports 3 can be rigid, and with [0119]-[0125] providing other similar details). Cussac goes on to teach that this arrangement is advantageous (allows the invention to be applied to all portions of the body including curved parts so as to be easily manipulated and applied by medical personal to any portion of the body as per [0023]-[0024], [0134], or [0200]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the device of Heo with the use of the two-part substrate (i.e. wherein the stretchable substrate comprises a plurality of first regions having a first elastic modulus and a second region between adjacent first regions of the plurality of first regions, the second region having a second elastic modulus, the first elastic modulus being higher than the second elastic modulus, the plurality of light emitters and the plurality of sensors are in separate, respective first regions of the plurality of first regions of the stretchable substrate) as taught by Cussac in order to advantageously allow the invention to be able to be applied to all portions of the body.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Bhat as applied to claim 17 above, and further in view of Cussac.

Regarding claim 19 in the alternative, the combination of Heo and Bhat teach the basic invention as given above in regards to claim 17; however, while Bhat teaches gathering multiple depth images in a manner that reads on the claim, Bhat never expressly uses the term 3D nor does Bhat explicitly state that the plural depths should be formed into a tomographic/volume image such that while Bhat teaches the claimed limitation in their broadest sense it may compact prosecution to provide a rejection more in line with the applicant’s specification.
	To that end, Cussac in the same or eminently related field of optical imaging of the body surface (see Cussac’s Abstract and [0033]) teaches combining the plurality of depth images of the internal tissue of the living body to generate a three-dimensional image of the internal tissue of the living body (see [0092]-[0094] which covers this explicitly including that the depth images are from subtraction, that the images can be formed into a tomogram/volume image that is 3D per se or simply see Figs. 6-7) and Cussac goes on to teach that this is advantageous (see Cussac’s [0022]-[0026] and [0240] noting that this combination of depth processing allows for higher resolution).
	Therefore and in the alternative it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Heo as modified by Bhat with the teachings of creating 3D volumetric tomograms from plural depth images as taught Cussac in order to advantageously allow for the formation of higher resolution images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793